                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

KRYSTAL M. BROOKS,

                           Plaintiff,                         OPINION AND ORDER
      v.
                                                                    17-cv-699-wmc
ANDREW M. SAUL, Commissioner of
Social Security,

                           Defendant.


      Claimant Krystal M. Brooks seeks judicial review of a final decision of defendant

Andrew M. Saul, the Commissioner of Social Security, under 42 U.S.C. § 405(g), which

denied her application for disability and supplemental security income. On appeal, Brooks

argues that the ALJ failed to properly: (1) weigh medical opinion evidence; and

(2) evaluate her testimony. She subsequently requested remand for a new hearing because

the ALJ was not constitutionally appointed at the time of the decision. For the reasons set

forth below, the Commissioner’s decision is affirmed.



                                    BACKGROUND

      In 2014, Brooks filed claims for disability and supplemental security income,

alleging an onset date of February 1, 2014. After her claims were denied initially and on

reconsideration, Brooks requested a hearing on June 16, 2015. On April 4, 2017, Brooks

appeared before ALJ Debra Meachum. ALJ Meachum concluded that Brooks was not

disabled in a decision dated April 20, 2017. (AR 26.)
   A. Medical Report and Reports

       Brooks’ treating psychiatrist, Meredith Holbrook, wrote a letter on April 15, 2014,

which identified four diagnoses: (1) major depression, recurrent; (2) chronic PTSD;

(3) generalized anxiety disorder; and (4) attention deficit hyperactivity disorder, all of

which impacted “mood, cognition, (attentional and concentration functions), ability to

tolerate stress, ability to relate in social situations, energy and motivation.” (AR 298.)

Holbrook reported that Brooks was “overwhelmed by the prospect of working at this time”

and that she would “likely . . . be in a place to work in the next year.” (Id.)

       Dr. Holbrook submitted an additional letter on September 9, 2014, which basically

laid out her diagnoses and stated that claimant was “being seen on a monthly basis and

[wa]s compliant with her appointments.” (AR 367.) That same day, her psychotherapist,

Linda Renn, MS, CISW, wrote a brief letter detailing that “Brooks is seen for

psychotherapy twice a month for ADHD; Generalized anxiety disorder; major depressive

disorder, recurrent, severe without psychotic behavior and post-traumatic stress disorder,

chronic.” (AR 461.)

       Dr. Holbrook wrote another letter on Brooks’ behalf on May 6, 2015, explaining

that (1) Brooks’ “disorder[s] affect[] mood, cognition, (attention and concentration

functions), ability to tolerate stress, ability to relate in social situations, energy and

motivation”; (2) she had “quit her last job due to interference from her symptoms,” was

“overwhelmed by the prospect of working at this time,” and “remain[ed] unable to work”;

and (3) she was “fully disabled” and would require “at least 1 year” off work, and that

period might become “indefinite.” (AR 464.) Dr. Holbrook submitted another letter on


                                              2
November 17, 2015. She noted that she had “been treating [Brooks] on a monthly basis

since 2013.” (AR 615.) She explained that “Ms. Brooks has had difficulties tolerating

medications aimed toward treating her PTSD and depression,” but that she was “receiving

some benefit from her medications,” yet was “still quite impaired on a daily basis, making

it difficult for her to maintain an even mood, interact with others, or focus without

exacerbation of her psychiatric symptoms.”        (Id.)   Holbrook opined that Brooks was

“incapable of sustaining gainful employment” and “[h]er symptoms . . . are unlikely to

resolve adequately in at least the next 12 months or the foreseeable future.” (Id.)

       Dr. Holbrook completed a mental impairment questionnaire about Brooks on

March 29, 2016. Holbrook identified some of Brooks’ symptoms as “[d]ifficulty thinking

or   concentrating”;   “[e]asy   distractability”;   “[s]ocial   withdrawal   or   isolation”;

“[h]yperactivity”; “pervasive loss of interests”; and “[d]eeply ingrained, maladaptive

patterns of behavior.” (AR 617.) She considered “[h]ypervigilence, insomnia, irritability,

[and] difficulties w/ social interactions / mistrust” to be Brooks’ most frequent or severe

symptoms. (AR 618.) Holbrook added that Brooks “has tried to work on several occasions

resulting in exacerbation of sxs/ w/drawal.”      (Id.)   As to Brooks’ mental functioning,

Holbrook opined that she would have “Marked” limitation in her ability to: (1) “Work in

coordination with or near others without being distracted by them”; (2) “Complete a

workday without interruptions from psychological symptoms”; (3) “Interact appropriately

with the public”; (4) “Ask simple questions or request assistance”; (5) Accept instructions

and respond appropriately to criticism from supervisors”; (6) “Get along with coworkers or

peers without distracting them”; and (7) “Respond appropriately to workplace changes.”


                                              3
(AR 619.) Dr. Holbrook noted a number of less severe limitations, but also professed to

not knowing about whether Brooks had limitations in twelve different activities. (Id.)

Holbrook opined that Brooks’ symptoms and limitations applied on February 1, 2014.

(AR 620.)     Holbrook completed an “updated” version of this mental impairment

questionnaire on February 22, 2017, but most of it is blank. (See AR 696-700.) It directs

the reader to “[p]lease refer to previous document.” (AR 696.) The only substantive

information on the form is Dr. Holbrook’s note that Brooks “has experience[d] ↑ed

auditory hallucinations.    Has upcoming neuro appt.         I can request independent

psychological eval.” (AR 700.)

       Brooks’ records were reviewed by state agency psychologists Jack Spear and Mike

Dow on September 16, 2014, and May 26, 2015, respectively. They agreed that Brooks

had no restrictions on activities of daily living, nor any repeated episodes of

decompensation; only moderate difficulties in maintaining concentration, persistence or

pace and maintaining social functioning. (AR 73-74, 102.) They likewise agreed that she

was “capable of learning, remembering & carrying out simple instructions.” (AR 76, 105.)

They found that she was “Not significantly limited” in her ability to: (1) “carry out very

short and simple instructions”; (2) “perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerances”; (3) “sustain an ordinary routine

without special supervision”; (4) “make simple work-related decisions”; and (5) “complete

a normal workday and workweek without interruptions from psychologically based

symptoms and to perform at a consistent pace without an unreasonable number and length

of rest periods.” (Id.) Likewise, they opined that she was “Moderately limited” in her


                                            4
ability to: (1) “carry out detailed instructions”; (2) “maintain attention and concentration

for extended periods”; and (3) “work in coordination with or in proximity to others without

being distracted by them.” (Id.) They agreed that she had social interaction limitations:

(1) she was “Moderately limited” in her ability to: (a) “interact appropriately with the

general public”; (b) “accept instructions and respond appropriately to criticism from

supervisors”; and (c) “get along with coworkers or peers without distracting them or

exhibiting behavioral extremes”; and (2) “Not significantly limited” in her ability to:

(a) “ask simple questions or request assistance” and (b) “maintain socially appropriate

behavior and to adhere to basic standards of neatness and cleanliness.” (AR 76-77, 106.)

Finally, they opined that Brooks “has moderate difficulty adjusting to increased mental

demand and change in routine” based on the fact that she “independently” completed her

activities of daily living. (AR 77, 106.)



   B. Claimant’s Hearing Testimony

       At the time of her hearing, Brooks worked part-time at Menard’s stocking shelves.

(AR 51.) There, she had only occasional contact with customers, adding that if she could

not “deal with it” she could “kind of find somebody else to help them.” (Id.) In the six

months prior to her hearing, she had missed approximately six days of work and had left

early “numerous, numerous times.” (Id.; see also AR 60-61 (explaining that when she leaves

early, she leaves significantly early).) After starting work, she has found her symptoms of

PTSD and depression “a little bit harder to deal with.” (AR 54-55.) She returned to work

after her husband lost his job; she said she “had to step up.” (AR 52.) She testified that

she would “have to do what’s necessary to support [her] children” and that “[i]f [she] had
                                             5
to” she could work more hours. (AR 53.)

       Additionally, she testified that she does household shopping approximately once a

month; handles cooking, cleaning and laundry; picks her son up from his extracurricular

activities; and assists with household finances. (AR 53-54.) She said that she does not

normally spend time with friends and family outside her home because of stress. (AR 54.)



    C. ALJ’s Decision

       ALJ Meachum issued a decision unfavorable to Brooks on April 20, 2017. (AR 26.)

The ALJ found that Brooks had three severe impairments that “cause[d] significant

limitations in claimant’s ability to perform basic work activities”: attention deficit

hyperactivity, affective, and anxiety disorders.1 (AR 19.) These impairments, together or

separately, did not meet or equal a listed impairment. (AR 19-20.) She noted that while

claimant had worked after her alleged onset date of February 1, 2014, this activity failed

to “rise to the level of substantial gainful activity.” (AR 18.)

       The ALJ found treating psychiatrist, Dr. Holbrook’s opinion that claimant had some

marked limitations in certain work abilities to be inconsistent with other evidence in the

record, such as “essentially normal findings on mental status examinations” and Brooks’

activities, such as off-roading, hiking, camping, laundry, cleaning, cooking, shopping,

handling her children, working part-time, and managing household finances. (AR 20.) The

ALJ concluded that the record “show[ed] that the claimant has mild limitations in




1
 The ALJ declined to find substance abuse disorder was a severe impairment because Brooks did
not establish that specific diagnosis. (AR 19.)


                                              6
understanding, remembering, or applying information and adapting and managing

[her]self,” as well as “moderate limitations in interacting with others” and concentration,

persistence and pace. (AR 20-21.) Based on this assessment, ALJ Meachum concluded

that Brooks could “perform a full range of work at all exertional levels,” but was “limited

to unskilled work involving simple routine repetitive tasks. She cannot engage in fast-

paced production line or tandem tasks.” (AR 21.) Claimant could “deal with occasional

changes in the work setting and only occasional interaction with others.” (Id.)

       ALJ Meachum concluded that Brooks’ “medically determinable impairments could

reasonably be expected to cause some of the alleged symptoms,” but her “statements

concerning any disabling intensity, persistence and limiting effects . . . are not entirely

consistent with the medical evidence and other evidence in the record.” (AR 22.) This

conclusion was based on: (1) claimant’s activities, including her part-time work; and

indication that she would attempt to get more hours; (2) the inconsistency between her

recent reports of hallucinations and the record, as the hallucinations reportedly started

shortly before the hearing; (3) her mental status evaluations being “largely normal and

benign,” showing “clinically intact attention and concentration, generally appropriate

affect; coherent, logical, and goal directed thought process and language; normal motor

functioning and thought content; no danger to self or others; and fair insight and

judgment”; (4) medical records reported shared, lost and sold medications; and

(5) “claimant’s limited work history suggests that her reasons for not working may be for

reasons other than her alleged disability,” as only in 2007 and 2012 did her earnings

approach substantial gainful activity. (AR 22-24.)


                                            7
       ALJ Meachum gave “great weight” to the opinions of state agency psychologists,

Jack Spear and Mike Dow. (AR 19.) They determined claimant could perform unskilled

work but found “moderate difficulties with concentration and persistence, problems with

more than occasional contact with others, intact cognition, and capability for doing simple

work involving simple decisions.” (AR 24.) The ALJ explained that she “included specific

limitations” to account for the moderate mental limitations the state agency psychologists

found: “in limiting the claimant to a range of unskilled work involving simple, routine, and

repetitive tasks; no fast-paced or production line or tandem tasks; only occasionally

changes in the work setting; and only occasional interaction with others.” (AR 24.)

       The opinions of claimant’s treating psychiatrist, Dr. Meredith Holbrook, on the

other hand, were given “only partial weight . . . and only to the extent each is consistent

with the overall record . . . and the residual functional capacity for the limited range of

unskilled work assesse[d i]n th[e ALJ’s] decision.” (AR 23.) In 2014, Holbrook opined

that claimant would likely be able to return to work within a year and reported seeing

claimant monthly; the ALJ concluded that such “statements do not endorse significant

limitations.” (Id.) In 2015, Holbrook opined that Brooks was completely disabled and

would need to be off work for at least a year; the ALJ found this opinion conclusory and

unsupported. (Id.) In 2016, Holbrook noted that claimant had attempted working, but

that this made her symptoms worse, “suggesting very significant marked limitations in

distractability and social interaction,” yet “claimed no knowledge regarding many of the

other relevant mental work attributes.” (Id.) In 2017, Holbrook submitted a “largely

blank” statement that “references her prior report,” notes Brooks’ “recently reported


                                             8
hallucinations,” and “suggest[s] that an independent psychological evaluation be

performed.” (AR 24.)2



                                          OPINION

       Before the court can address claimant’s substantive (and developed) arguments, it

must first consider whether the Supreme Court’s 2018 decision in Lucia v. SEC, 138 S. Ct.

2044 (2018), requires remand.          On October 4, 2018, claimant filed a notice of

supplemental authority pointing the court to Lucia, “object[ing] to the decision by the ALJ

on the grounds that it was decided by an ALJ who was not constitutionally appointed at

the time of the decision in this case.” (Dkt. #10 at 1.) Acknowledging that claimant had

not raised this objection previously, she argued that “ordinary rules of waiver do not apply

in Social Security proceedings” so that “objections to an Agency decision can be made on

any grounds for the first time in the District Court.” (Id. (citing Sims v. Apfel, 530 U.S.

103, 110-111 (2000)).) Other district courts faced with this question, however, have

concluded that social security claimants who failed to raise an Appointments Clause

challenge during the administrative proceedings have forfeited it.         See e.g., Garrison v.

Berryhill, No. 1:17-cv-00302-FDW, at *2 (W.D.N.C. Oct. 10, 2018) (“To the extent Lucia

applies to Social Security ALJs, Plaintiff has forfeited the issue by failing to raise it during

her administrative proceedings.”); Davidson v. Comm’r of Soc. Sec., No. 2:16-cv-00102, at *2




2
 The ALJ rejected Dr. Holbrook’s suggestion of engaging an independent psychological evaluator
because she found the record “more than adequate to assess the claimant’s mental functioning
during the relevant period.” (AR 24.) Additionally, claimant also saw Lisa Renn, M.S., who did
not specifically opine on claimant’s work capabilities; ALJ Meachum gave her opinion “some weight
with regard to the diagnoses of record.” (Id.)

                                               9
(M.D. Tenn. Sept. 28, 2018) (concluding plaintiff waived challenge to the appointment of

ALJ because she failed to raise it at the administrative level); Stearns v. Berryhill, No. C17-

2031-LTS, 2018 WL 4380984, at *5 (N.D. Iowa Sept. 14, 2018) (citing Trejo v. Berryhill,

Case No. EDCV 17-0879-JPR, 2018 WL 3602380, at *3 n.3 (C.D. Cal. July 25, 2018))

(finding forfeiture of Appointments Clause challenges not raised during administrative

proceedings was “consistent with Lucia, Sims, Anderson [v. Barnhart, 344 F.3d 809, 814 (8th

Cir. 2003)] and Harwood [v. Apfel, 186 F.3d 1039, 1043 n.3 (8th Cir. 1999)]”); Iwan v.

Comm’r of Soc. Sec., No. 17-cv-97-LRR, 2018 WL 4295202, at *9 (N.D. Iowa Sept. 10,

2018) (holding that claimant’s Appointments Clause argument was waived by failure to

present it during the administrative proceedings).3 The court sees no reason to diverge

from these holdings. Accordingly, the court rejects that basis for remand and will turn its

attention to claimant’s other arguments.

       Claimant raises two substantive issues that she contends warrant remand: (1) the

ALJ improperly weighed the medical opinion evidence in the record; and (2) the ALJ

improperly analyzed her testimony. In reviewing a final decision of the Commissioner, the

court considers whether the decision was supported by substantial evidence -- “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion”

-- whether the ALJ had “buil[t] a logical bridge from the evidence to her conclusion,” and

whether the ALJ committed an error of law. See Stephens v. Berryhill, 888 F.3d 323, 327



3
 The court recognizes that the Seventh Circuit has not yet concluded whether Sims should be
extended to issues not raised during an administrative hearing. Kepple v. Massanari, 268 F.3d 513,
516 (7th Cir. 2001) (noting that the First Circuit in Mills v. Apfel, 244 F.3d 1, 8 (1st Cir. 2001),
“declined to extend Sims to the administrative hearing” but whether Sims was applicable to
administrative hearings remains an open question in the Seventh Circuit).

                                                10
(7th Cir. 2018) (internal citations omitted).      During its review, the court “cannot

substitute its own judgment for that of the SSA by reevaluating the facts, or reweighing

the evidence to decide whether a claimant is in fact disabled,” yet the review “is not

intended to be a rubber-stamp on the Commissioner’s decision.” Id. (internal citations

omitted).



   A. Weighing Medical Opinion Evidence

       First, claimant contends that the ALJ improperly assigned only “partial weight” to

the mental limitations opinions provided by claimant’s psychiatrist, Dr. Meredith

Holbrook, in March 2016 and February 2017. (Pl.’s Br. (dkt. #7) 11-12.) Specifically,

the claimant faults ALJ Meachum for: (1) “fail[ing] to state what limitations . . . were

credited or rejected and why,” offering instead “a vague conclusion” purporting to “accept[]

the limitations from Dr. Holbrook that were ‘consistent with the overall record’” and

(2) relying on the opinions of state-agency psychologists, who did not review all of

claimant’s medical records. (Id. at 12, 14.) The government responds that “the ALJ

appropriately explained her analysis of Dr. Holbrook’s opinions, and her rationale was

supported by substantial evidence” because (1) Holbrook’s 2016 checklist opinion revealed

that she did not know how limited claimant was; (2) the extreme limitations proposed were

inconsistent with the record generally, including medical records noting normal demeanor

and appearance and activities of daily living, including part-time work, outdoor activities

and household tasks; and (3) Holbrook’s 2017 opinion was “largely blank.” (Def.’s Opp’n




                                            11
(dkt. #8) 8-10.) 4 Finally, the government argues that the “ALJ provided sufficient

reasoning for granting greater weight to the opinions of the reviewing physicians.” (Id. at

12.)5

        Under the treating physician rule, 20 C.F.R. § 404.1527(c)(2), a treating physician’s

opinion is generally entitled to controlling weight if it is consistent with the record.6 See

also Stephens, 888 F.3d at 328 (“A treating physician’s opinion regarding the nature and

severity of a medical condition is entitled to controlling weight if it is well supported by

medical findings and not inconsistent with other substantial evidence in the record.”

(quoting Clifford v. Apfel, 227 F.3d 863, 870 (7th Cir. 2000))). The ALJ did not improperly

discount Dr. Holbrook’s 2016 opinions because they were not entirely consistent with the

record. Holbrook’s opinions that claimant had “[d]ifficulty thinking or concentrating”;

“[e]asy distractability”; “[h]yperactivity”; “moderate-to-marked” limitations in her ability

to “[m]aintain attention and concentration for extended periods”; and “marked”

limitations in her ability to work with or near others without being distracted or distracting

them (AR 618-19) are inconsistent with Holbrook’s treatment records. While claimant’s

earliest medical record notes that she “reports that she struggles to pay attention” and “is

easily distracted” (AR 358), that record -- as well as numerous others -- report that her



4
 The government provides additional reasons for the ALJ to discount Holbrook’s 2015 opinions,
and claimant has not disputed those findings. (See Def.’ Opp’n (dkt. #9) 2 n.1.)

5
 The government’s concern that the logical result of claimant’s argument about the state-agency
physicians “is that only opinions that are given once the record is complete are relevant” (dkt. #8
at 11-12) is so silly, it does not warrant a response.

6
 The treating physician rule only applies to claims filed before March 27, 2017. See 20 C.F.R.
§ 404.1520c.

                                               12
attention/concentration was “clinically intact” and that she was “able to participate in the

interview with no more than average distractability” (see e.g., AR 361, 382, 389, 479, 588,

629, 645, 650, 662, 668, 672). Additionally, as the ALJ noted, Holbrook often answered

that claimant’s possible limitations were “Unknown” to her. (AR 619.) The “partial

weight” given to Holbrook’s opinions appears reasonable and does not warrant remand.

Likewise, the ALJ’s treatment of the state agency psychologists’ opinions does not warrant

remand because their opinions are generally consistent with the medical record.



   B. Claimant’s Testimony

       Next, claimant criticizes the ALJ’s treatment of her testimony concerning her

subjective symptoms, explaining that ALJ Meachum’s conclusion that her statements about

the “intensity, persistence, and limiting effects of her symptoms [were] ‘not entirely

consistent with the medical’” were “patently wrong.” (Pl.’s Br. (dkt. #7) 17.) Claimant

adds that her activities of daily living do not support the conclusion that she could work

full-time. (Id. at 18.) She also argues that her “sporadic work history is not persuasive

evidence that her statements are not supported by the record.” (Id.) The government

argues that the ALJ’s assessment of claimant’s testimony was not improper and that the

ALJ evaluated her claims as required under the regulations. (Def.’s Opp’n (dkt. #8) 13.)

The government adds that “the ALJ’s description was neither unfair nor unreasonable; she

recognized documented abnormalities while also noting that they were either contradicted

or outnumbered by other normal findings, and that any abnormalities therefore did not




                                            13
rise to the level of being disabling.” (Id. at 15.)7 Likewise, the government contends that

the ALJ “reasonably noted that Plaintiff participated in outdoor activities such as hiking,

using four-wheeled off[-]road vehicles and going camping”; completed household chores

like laundry, cleaning, shopping, childcare and cooking; and sought employment after her

husband became unemployed.            (Id. at 15-16.)      As to claimant’s work history, the

government contends that the ALJ reasonably noted it and did not improperly draw

conclusions about claimant’s character therefrom.

         This, too, is not a reason to remand. The ALJ clearly explained why she found

claimant’s statements about the “intensity, persistence and limiting effects” of her

symptoms to be “not entirely consistent with the . . . evidence in the record” (AR 22-24),

and these findings are supported. For example, claimant indicated that she would “do

what’s necessary to support [her] children,” that “[i]f [she] had to” she could work more

hours, and that she had returned to work after her husband lost his job because she “had

to step up.” (AR 52-53.) Claimant testified to completing household chores and assisting

with household finances.         (AR 53-54; see also AR 251-52.)             Claimant’s auditory

hallucinations were only reported shortly before her social security hearing, even though at

that time she said that they “tend[] to come and go,” and had started “at least a few years

back.”    (AR 693; accord e.g., AR 361, 689, 683 (noting “no evidence of delusions or




7
 Claimant contends that “[a] normal finding to an expert is helpful in making an assessment of a
patient’s diagnoses and treatment,” such that a layperson ALJ “is simply not competent to say that
what he or she perceives as a ‘normal’ finding in isolation when contradictory to a diagnosis or
conclusion by someone who is trained in a medical field.” (Dkt. #9 at 3.) The ALJ’s decision was
not solely a layperson’s interpretation, rather it was based in no small part on the medical opinions
of the state agency psychologists.

                                                14
paranoia, no hallucinations reported, no behavior suggests response to internal stimuli”).)

Accordingly, this also is not a basis for remand.



                                          ORDER

       IT IS ORDERED that the decision of defendant Andrew M. Saul, Commissioner of

Social Security, denying claimant Krystal Brooks’ application for disability and

supplemental security income benefits is AFFIRMED. The clerk of court is further directed

to enter judgment for defendant and close this case.

       Entered this 25th day of September, 2019.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                             15
